Citation Nr: 9933850	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome (IBS), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 1997 and 
September 1997 by the Milwaukee, Wisconsin, Regional Office 
(RO) of Department of Veterans Affairs (VA).  Although the 
appeal initially also included the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
by rating decision in August 1998, the RO granted service 
connection for left ear hearing loss and for tinnitus, both 
effective from March 1980 (based on a finding by the RO that 
the claims had been pending since that time).  

By correspondence dated April 1999, the veteran presented 
contentions regarding the evaluation for his left ear hearing 
loss.  The matter is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's current right ear hearing loss is related 
to his period of active duty service.

2.  The veteran's service-connected irritable bowel syndrome 
is manifested by frequent episodes of bowel disturbance with 
abdominal distress.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in the veteran's 
period of active military service.  38 U.S.C.A. § 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.113, 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection right ear hearing loss

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In a case in which a veteran served for 
90 days or more during a period of war or after January 1, 
1947, service connection may be presumed for certain 
diseases, such as organic disease of the nervous system, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when auditory thresholds for at least 
three of the frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a). In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  As shown by the items of evidence 
hereinafter discussed, the Board finds that there is a 
medical diagnosis of current right ear hearing loss, 
competent evidence of incurrence, and medical evidence 
suggesting a nexus to service.  The claim is therefore well-
grounded.  Further, review of the claims file shows that the 
RO has fulfilled the duty to assist the veteran under 38 
U.S.C.A. § 5107(a). 

The veteran contends that his right ear hearing loss is 
related to his military service in essentially the same 
manner as his left ear hearing loss.  The Board observes here 
that service connection for left ear hearing loss has been 
established based on noise exposure during service (rockets) 
and inservice medical evidence of some loss of left ear 
hearing acuity.  

Looking to the record as now concerns the right ear, the 
Board observes that the veteran's induction examination dated 
September 1966 showed pure tone thresholds, in decibels of 
the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
N/A
-5







The veteran's separation examination dated September 1969 
showed pure tone thresholds, in decibels, of the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
5








An audiological examination conducted by the VA in September 
1980 revealed that pure tone thresholds, in decibels for the 
right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
N/A
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examination report refers to 
bilateral hearing loss. 

Two VA audiological examinations were conducted in June 1998, 
one by an audiologist and the other by a M.D.  Examination 
results were essentially the same revealing the right ear at 
500 and 1,000 equal to 20 dB, 2,000 equal to 35 dB, 3,000 
equal to 50 dB, and 4,000 equal to 55 dB with a pure tone 
average of 40 dB.  The audiologist's diagnosis was symmetric 
high-frequency sensorineural hearing loss, appearing cochlear 
in nature.  He opined that the results, taking into account 
the veteran's induction and separation examinations, would 
indicate that the loss in the right ear occurred after 
service.  The VA physician in an addendum to the June 1998 
examination opined that the right ear hearing loss occurred 
after the veteran was discharged.

It appears that the denial of right ear hearing loss has been 
based on the opinions of the VA audiologist and physician in 
June 1998 to the effect that the veteran's right ear hearing 
loss occurred after service.  However, the lack of any 
evidence that the veteran exhibited hearing loss during 
service is not fatal to his claim.  The laws and regulations 
do not require in service complaints of or treatment for 
hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, 

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

While it appears from service records that the veteran's 
right ear hearing acuity was essentially within normal limits 
both at entry into service and discharge from service, a 
comparison of such audiometric results does in fact show some 
minimal loss of right ear hearing acuity during service.  In 
view of the fact that noise exposure has already been 
conceded in connection with the grant of service connection 
for left ear hearing loss, the fact that the veteran now 
suffers right ear hearing loss as defined under 38 C.F.R. 
§ 3.385 together with the audiometric evidence of at least a 
minimal decrease in hearing acuity during service leads the 
Board to conclude that, with reasonable doubt resolved in the 
veteran's favor, entitlement to service connection for right 
ear hearing loss is warranted.  38 U.S.C.A. § 5107(b). 

II.  Assignment of a higher evaluation for IBS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection and subsequent increase for IBS, and, as such, his 
claim for assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(U.S. Vet. App. Jan. 20, 1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO rated the veteran's IBS as 10 percent disabling under 
Diagnostic Code 7319, which refers to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  This 
diagnostic code provides a 10 percent rating if the disorder 
is moderate; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted if the 
disorder is severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114 Diagnostic Code 7319.  The Board notes 
here that these provisions of Diagnostic Code 7319 have been 
the same since the March 1980 effective date for the grant of 
service connection. 

The veteran claims that his irritable bowel syndrome is more 
severely disabling than reflected in the 10 percent 
evaluation.  Based on the following evidence, the Board 
disagrees and finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
IBS.

Post-service private medical records from November 1970 to 
March 1977 show dysfunctional bowel and bladder problems and 
gastrointestinal complaints including nausea, emesis and 
diarrhea.  The diagnosis in December 1975 was noted as 
probably the flu and the diagnosis in February was irritable 
bowel.

In September 1980 the veteran was afforded a VA examination 
in which the veteran reported that since 1967 he has had 
intermittent lower abdominal pain and the frequency has 
decreased since leaving the service.  The discomfort was more 
apparent with emotional tension, ingestion of spicy foods, or 
alcohol ingestion.  The veteran reported three or four bowel 
movements daily and stools were loose but not watery in 
consistency.  He denied constipation and melena.  Since 
leaving the service he has had occasional bright red blood in 
the stool.  Upon examination the abdomen was soft and 
slightly obese, there were no scars, masses, tenderness, 
rigidity or distention, bowel sounds were active, and 
percussion revealed slight tympany.  Upper GI series was 
performed in December 1980 along with small bowel x-ray which 
were both normal.  Diagnoses were diverticula of descending 
colon and polyps of the rectum and sigmoid colon.

October 1996 outpatient treatment records from J.P. 
Volberding, M.D. indicate irritable bowel, lactose 
intolerant, and diverticular problems.  Upper GI series 
report showed questionable minimal intermittent sliding 
hiatal hernia, otherwise normal upper GI series and small 
bowel follow-through.

A March 1997 VA examination showed the veteran's complaints 
of a burning sensation in lower abdomen especially on empty 
stomach, but after meals he gets relief.  He reported 
bloating, but not diarrhea.  The examination showed a soft 
abdomen with no hepatosplenomegaly.  There was mild 
tenderness in the left lower quadrant at the time of exam, 
otherwise nonsignificant.  The veteran's current weight was 
248 lbs., he was not anemic, there was no malnutrition, no 
periodic vomiting, but occasional nausea.  He did not get 
constipation, but did have diarrhea.  The diagnosis was 
irritable bowel syndrome.

An August 1997 VA examination revealed no abdominal symptoms 
in terms of the GI tract and the veteran's weight had 
increased, not decreased.  He had no blood in his stools and 
had not thrown up any blood.  The examination showed the 
veteran to be well developed and well nourished.  His abdomen 
was protuberant, soft, nontender, no masses, and had positive 
bowel signs.  The diagnosis was irritable bowel syndrome.

VA outpatient treatment records dated November 1997 to August 
1998 show reports of chronic diarrhea for the past 30 years, 
usually lasting one day.  However, the week prior he had 
suffered a flare-up with symptoms lasting one week.  
Examination was unremarkable except for mild left lower 
quadrant tenderness.  An esophogram showed a small sliding 
hiatal hernia.

In his June 1997 RO hearing the veteran testified that he 
suffered from diarrhea constantly and took medication which 
relieved the symptoms and was on a special diet.

Based on the foregoing, the Board finds that the clinical 
findings of record do not reveal that the veteran's IBS 
warrants an evaluation in excess of the currently assigned 10 
percent for the entire period from the March 1980 effective 
date to the present.  The Board recognizes that the veteran 
has asserted that he suffers from frequent episodes of 
diarrhea, which is supported by the clinical evidence.  
Nevertheless, the totality of the evidence shows that the 
veteran's IBS has been no more than moderate in degree.  
Pertinent symptomatology, while clearly chronic, has been 
described as essentially intermittent.  While the Board 
recognizes the disability to be productive of frequent 
episodes of bowel disturbance with abdominal distress, the 
current 10 percent rating contemplates such symptomatology.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent for his service-connected IBS.  The Board notes 
that the medical evidence does not show that the veteran has 
adhesions of the peritoneum (Diagnostic Code 7301), ulcers 
(Diagnostic Codes 7304, 7305, or 7306), hypertrophic 
gastritis (Diagnostic Code 7307) or ulcerative colitis 
(Diagnostic Code 7323).  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7301, 7304, 7305, 7306, 7307, and 7323 (1999).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash, 8 Vet. App. at 227.  
Significantly, however, while the veteran has testified to 
missing work due to his IBS, no evidence from his employer or 
physicians have verified this contention.  Thus, no evidence 
has been presented showing factors such as marked 
interference with employment or frequent periods of 
hospitalization, due solely to the IBS, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

In short, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's IBS.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 55-56 
(1990).



ORDER

Entitlement to service connection for right ear hearing loss 
is warranted.  To this extent, the appeal is granted.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected irritable bowel syndrome is not 
warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

